Name: Council Decision 2008/134/CFSP of 18 February 2008 implementing Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: EU finance;  cooperation policy;  public finance and budget policy;  European construction;  Asia and Oceania
 Date Published: 2008-02-19

 19.2.2008 EN Official Journal of the European Union L 43/38 COUNCIL DECISION 2008/134/CFSP of 18 February 2008 implementing Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 14(2) thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 14 November 2005 the Council adopted Joint Action 2005/797/CFSP establishing a European Union Police Mission for the Palestinian Territories (EUPOL COPPS) for a period of three years. The operational phase of the EUPOL COPPS started on 1 January 2006. (2) On 20 November 2006 the Council adopted Decision 2006/807/CFSP (2) establishing the final budget for EUPOL COPPS for the year 2007. (3) On 6 December 2007 the Council adopted Decision 2007/808/CFSP, providing that the budget would also cover expenditure related to the Mission from 1 January 2007 to 29 February 2008. (4) In accordance with Article 1(2) of Decision 2007/808/CFSP, the final budget of EUPOL COPPS for the period from 1 March 2008 to 31 December 2008 is to be decided by the Council before 29 February 2008, HAS DECIDED AS FOLLOWS: Article 1 The financial reference amount intended to cover the expenditure related to the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) from 1 March 2008 to 31 December 2008 shall be EUR 5 000 000. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 February 2008. For the Council The President D. RUPEL (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 329, 25.11.2006, p. 76. Decision as amended by Decision 2007/808/CFSP (OJ L 323, 8.12.2007, p. 56).